Citation Nr: 0321260	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  00-17 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of infectious hepatitis.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1969.

The current appeal arose from a February 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  The RO denied entitlement to an 
increased (compensable) evaluation residuals of infectious 
hepatitis.

The veteran and his wife provided oral testimony before a 
Hearing Officer at the RO in October 2000.  A transcript of 
their testimony has been associated with the claims file.  
The veteran provided oral testimony before the undersigned 
Veterans Law Judge via a video conference with the RO in 
October 2001, a transcript of which has been associated with 
the claims file.

In January 2002 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative action.

In April 2003 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The probative, competent evidence of record, consisting of VA 
and private medical treatment reports and comprehensive 
examinations and laboratory studies establish that the 
veteran does not have hepatitis nor any ascertainable 
residuals thereof.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
residuals of hepatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7345 (effective prior and subsequent 
to July 2, 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran was hospitalized in May 1968 for treatment of viral 
or infectious hepatitis.

A July 1970 VA medical examination report concluded in a 
diagnosis of history of infectious hepatitis without 
residual.

The RO granted entitlement to service connection for 
infectious hepatitis with assignment of a noncompensable 
evaluation when it issued a rating decision in August 1970.

In May 1999 the veteran submitted a claim of entitlement to 
an increased (compensable) evaluation for residuals of 
hepatitis.

VA conducted a special gastrointestinal examination of the 
veteran in October 1999.  The examination concluded in a 
diagnosis of history of toxic hepatitis.

An October 2000 letter on file from AJR (initials), MD, a 
private neurologic surgeon, shows he was consulted by the 
veteran to explore the possibility that he still has 
residuals of hepatitis.  Dr. AJR reported the veteran 
recounted a history of exposure to toxic chemicals 30 years 
earlier.  Dr. AJR noted that it was apparent the veteran had 
gone through certain phases of hepatitis and that his liver's 
enormous functional reserve allowed him to recover a 
reasonable level of physical function.

In October 2000 the veteran and his wife provided oral 
testimony before a Hearing Officer at the RO, a transcript of 
which has been associated with the claims file.  The veteran 
testified it was his belief that he was suffering from 
residuals of infectious hepatitis that warranted entitlement 
to increased compensation benefits.



An official examination of the veteran for VA compensation 
purposes was conducted in December 2000.  The examination 
concluded in findings of fatty liver without any definite 
evidence of steatohepatitis, no evidence of infectious 
hepatitis or toxic hepatitis.  The examiner noted that the 
veteran's fatty liver could be due to his diabetes mellitus 
on high triglycerides level.  Also, the examiner 
nonpertinently diagnosed insulin dependent diabetes mellitus, 
hypertension, and coronary artery bypass surgery.  Laboratory 
studies concluded in findings of diffuse fatty infiltration 
of the liver accompanied by mild hepatomegaly, without 
secondary signs of cirrhosis nor intrahepatic mass.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge via a video conference with the RO in 
October 2001, a transcript of which has been associated with 
the claims file.  It was his contention that he was suffering 
from residuals of infectious hepatitis.

Associated with the claims file is a substantial quantity of 
VA and private medical treatment reports referable to 
evaluations of the veteran over the last several years.  
These medical records are negative for any finding of 
residuals of infectious hepatitis.

An official special gastrointestinal examination of the 
veteran for VA compensation purposes was conducted in 
December 2002.  The examination concluded in a finding of 
previous history of hepatitis in 1960.  The examiner recorded 
that the veteran has no evidence of decompensated liver 
disease.  He recommended laboratory studies.  After reviewing 
the laboratory studies the examiner recorded that the 
veteran's GGTP was slightly elevated to 125, and that the 
hepatitis panel was essentially negative.  Hepatitis A IgM 
was non-reactive.  Other laboratory studies were noted to be 
normal.  The examiner recorded that the veteran did not have 
any evidence of acute viral hepatitis A, B or C.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2002); Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

A 100 percent evaluation may be assigned for infectious 
hepatitis with marked liver damage manifest by liver function 
test and marked gastrointestinal symptoms, or with episodes 
of several weeks duration aggregating three or more a year 
and accompanied by disabling symptoms requiring rest therapy.  

A 60 percent evaluation may be assigned for infectious 
hepatitis with moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  

A 30 percent evaluation may be assigned for infectious 
hepatitis with minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.  

A 10 percent evaluation may be assigned for infectious 
hepatitis with demonstrable liver damage with mild 
gastrointestinal disturbance.  

A noncompensable evaluation may be assigned for infectious 
hepatitis which is healed, nonsymptomatic.  38 C.F.R. 
§ 4.114: Diagnostic Code 7345 (effective prior to July 2, 
2001).

Chronic liver disease without cirrhosis (including hepatitis 
B, chronic active hepatitis, autoimmune hepatitis, 
hemochromatosis, drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C), may be assigned a 100 
percent evaluation with near constant debilitating symptoms 
(such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain).  

A 60 percent evaluation may be assigned for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12 month period, but not occurring 
constantly.  

A 40 percent evaluation may be assigned for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 12 
month period.  

A 20 percent evaluation may be assigned for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12 month 
period.  

A 10 percent evaluation may be assigned for intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least one week, but less than two weeks, 
during the past 12 month period.  

A noncompensable evaluation may be assigned when 
nonsymptomatic.  38 C.F.R. § 4.114: Diagnostic Code 7345 
(effective July 2, 2001).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve of the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).


Analysis

Preliminary Matter: Duties to Notify and to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. Gober, 14 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

VA published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)(2002)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statutes, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,620.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new law 
under the circumstances of this case.

In January 2002 the RO notified the veteran of the enactment 
of the VCAA.  The RO notified the veteran of the types of 
evidence required to substantiate his claim and that VA would 
obtain such records if their release were authorized.  In 
connection with remand directives, the RO advised the veteran 
to identify any evidence not already of record, and to 
complete authorization forms (VA Forms 21-4142) as needed for 
the release of any such evidence pertaining to the issue 
currently on appeal.  The RO advised the veteran that it 
would obtain such records if their release were authorized.  
The RO also advised him of the types of evidence required to 
substantiate his claim.

In doing so, the Board and the RO satisfied the VCAA 
requirement that VA notify the veteran as to which evidence 
was to be provided by the veteran, and which would be 
provided by VA; the RO advised that it would obtain all 
evidence identified and/or authorized for release by the 
veteran.  38 U.S.C.A. § 5103(a); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.

In particular, through issuance of the February 2000 rating 
decision, the June 2000 statement of the case, the March 2001 
supplemental statement of the case, and the April 2003 
supplemental statement of the case, the veteran has been 
given notice of the requirements for entitlement to an 
increased (compensable) evaluation for residuals of 
infectious hepatitis.  The RO has also provided the veteran 
with the reasons his claim could not be granted based upon 
the evidence of record.


The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to the issue 
being decided, including any records adequately identified by 
him, as well as authorized by him to be obtained.

The evidence include the service medical records, and a 
substantial quantity of VA and private medical treatment 
reports.  The veteran has been afforded several VA special 
gastrointestinal examinations to ascertain the residuals, if 
any, of his service-connected infectious hepatitis.  

Consequently, another VA examination is unnecessary since the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  He has not 
indicated that there are any medical records that have not 
been obtained.  In addition, he has been afforded the 
opportunity to orally argue his case before a hearing officer 
at the RO, and well as before the undersigned Veterans Law 
Judge.

In April 2003 the RO furnished the veteran the provisions of 
the VCAA in its supplemental statement of the case.  The RO 
made it quite clear that it had considered the new law and 
applied its provisions.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under both the former and the new law.  
38 U.S.C.A. § 5107(a) (West 1991);  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
issue on the merits.


Increased (compensable) Evaluation

Following the point at which it is determined that the all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v., Gober, 125 F. 3d 1477, 1482 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown. 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify.") (citations omitted)).

The veteran seeks an increased (compensable) evaluation for 
his service-connected residuals of hepatitis. He argues that 
his claim has been misconstrued and not properly handled by 
VA.  In this regard, the veteran has argued that he is well 
aware of the fact that he no longer has infectious hepatitis.  
He argues that he suffers from the residuals of this 
disability which warrants the assignment of a compensable 
evaluation.

The Board's review of the evidentiary record discloses that 
the veteran does not in fact suffer from residuals of 
infectious hepatitis.  The multiple, contemporaneous 
examinations of record to ascertain whether there are any 
residuals present shave consistently concluded in negative 
results or findings.  

This includes laboratory studies, the results of which whose 
abnormalities have been attributed to disorders which have 
not been service-connected muchless part of the current 
appeal.

It is well to note that the substantial quantity of medical 
documentation of record pertaining to detailed treatment of 
the veteran over the last several years is also negative for 
any findings of residuals of infectious hepatitis.  In the 
absence of a showing of hepatitis residuals, the schedular 
criteria have not been satisfied upon which to predicate 
assignment of a compensable evaluation.

The Board has carefully reviewed the veteran's contentions 
and testimony taken at two hearings, the VA medical 
examination reports, and the substantial quantity of VA and 
private medical evidence obtained in support of the veteran's 
claim.  There exists no supportive evidentiary basis upon 
which to predicate assignment of a compensable evaluation for 
the service-connected infectious hepatitis since residuals of 
this disability have not been shown by the entire evidentiary 
record.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for residuals of 
infectious hepatitis.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to an increased (compensable) evaluation for 
residuals of hepatitis is denied.


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

